Citation Nr: 0335480	
Decision Date: 12/17/03    Archive Date: 12/24/03	

DOCKET NO.  03-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a permanent 100 percent disability rating for 
mycosis fungoides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that a claim be well grounded.  
The law also redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

As noted, the VCAA redefined the obligations of VA with 
respect to notice and duty to assist.  The VCAA requires VA 
to notify the claimant and the claimant's representative of 
any information and any medical or lay evidence previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the statement of the case issued in November 2002, the 
veteran was provided with the provisions of 38 C.F.R. § 
3.159(b).  However, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 S.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 S.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for a response.

In this case, the RO has assigned a 100 percent disability 
rating, effective from April 28, 1998, for the veteran's 
mycosis fungoides (non-Hodgkin's lymphoma).  The veteran 
contends that this 100 percent rating should be permanent, 
disputing the RO's determination that the rating is not 
considered permanent and is subject to a future review 
examination.

A review of the available record reveals the veteran was 
accorded an Agent Orange protocol examination in 1997, a skin 
examination in July 1998, and another skin examination in 
April 2002.  None of the examination reports addresses the 
question of whether the probability that the veteran's 
disorder would permanently improve when the treatment was 
ended.  Interestingly, the physician who conducted the April 
2002 examination commented that he was essentially unaware of 
the "ramifications" of the examination.

A further review of the record reveals the presence of an 
undated communication from a dermatologist at the Roudebush 
VA Medical Center in Indianapolis.  The communication is to 
the effect that the veteran had been receiving treatment for 
cutaneous T-cell lymphoma (mycosis fungoides) and would 
require therapy for it for the remainder of his life.  The 
dermatologist noted that the therapy "may change in the 
future should his disease progress."

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development as required 
by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers for this disorder at issue 
in the recent past.  After securing the 
necessary releases, the RO should obtain 
copies of the veteran's treatment records 
from the Roudebush VA Medical Center, and 
from any other providers identified by 
the veteran.   These records should be 
associated with the claims file.

3.  Debra Fett, M.D., Associate Professor 
of Dermatology at Indiana University and 
a Staff Physician at the Roudebush VA 
Medical Center, should be contacted and 
asked to clarify whether the probability 
that the veteran's cutaneous T-cell 
lymphoma would permanently improve when 
treatment is removed or not.  If she is 
not available, the veteran should be 
accorded a skin disease examination for 
the purpose of determining the nature and 
extent of his cutaneous T-cell lymphoma.  
The claims folder must be made available 
to either Dr. Fett or the examiner who 
conducts the skin disease examination.  
The appropriate physician should review 
the claims folder and indicate that 
pertinent records contained therein have 
been reviewed.  Dr. Fett and/or a skin 
disease examiner should state whether in 
his or her opinion it is as likely as not 
that the veteran's cutaneous T-cell 
lymphoma is permanent or not and whether 
there is any substantial likelihood of 
improvement.  The complete rationale for 
any opinion expressed is requested.

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for the benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed to respond.

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified, but he is advised 
that should an examination be deemed necessary to evaluate 
his claim, any failure, without due cause, to report for the 
scheduled examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


